Citation Nr: 1428008	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-12 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial rating for bilateral hearing loss.

2.  Entitlement to service connection for labyrinthitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active military service from July 1958 to June 1962 and from April 1964 to September 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed solely using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the issue of a compensable evaluation for hearing loss, remand is required for issuance of a supplemental statement of the case.  Since the April 2011 statement of the case, the Veteran has submitted private records of audiological treatment, without a waiver of AOJ consideration.  Additionally, a November 2011 VA audiological examination was conducted and records of VA treatment from November 2006 to July 2011, were associated with the claims file.  However, a Supplemental Statement of the Case was not issued to address the newly received relevant evidence.  See 38 C.F.R. § 19.31.  Accordingly, remand is required. 
Regarding the issue of service connection for labrynthitis, remand is required for a Travel Board hearing.  Initially, the Board notes that it has jurisdiction over this issue.  At the time of the April 15, 2014 hearing, the claims file did not contain evidence of a perfected appeal; this evidence was associated with the claims file thereafter.  The RO found on April 14, 2014, that the Veteran did not submit a timely appeal.  However, in a letter dated May 28, 2014, the RO informed the Veteran that it had since obtained a copy of his substantive appeal that was date-stamped on March 5, 2014, and that therefore it deemed that appeal timely.  In light of the timely appeal, the Board finds that the Veteran has perfected his appeal as to the issue of service connection for labyrinthitis, as it was received within 60 days of the January 21, 2014, statement of the case.  See 38 U.S.C.A. § 7105 (West 2002).  In the timely appeal received on March 5, 2014, the Veteran requested a Travel Board hearing at a local VA office.  See 38 C.F.R. § 20.704 (2013).  No such hearing has been scheduled; accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge of the Board, regarding the issue of service connection for labrynthitis only, in accordance with the docket number of this case.  

2.  Request the Veteran to identify any additional records of VA or private treatment that may be relevant to his appealed claims for a higher initial rating for bilateral hearing loss.

After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.
  
3.  Thereafter, the AOJ should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  This should include consideration of whether a new VA compensation examination is required for a determination on the merits of this appeal.  If further action is required, the AOJ should undertake it before further adjudication of this appeal.

4.  Readjudicate the issue of a higher initial rating for bilateral hearing loss.  If any benefit sought remains denied, provide the Veteran a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

